In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Pawling which denied the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated November 10, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
It is well settled that local zoning boards have discretion in considering applications for variances and that the judicial function is a limited one (see, Matter of Fuhst v Foley, 45 NY2d 441; Matter of Consolidated Edison Co. v Hoffman, 43 NY2d 598; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). Inasmuch as the Zoning Board’s determination denying the petitioner an area variance has a rational basis and is supported by substantial evidence, it should be sustained (see, Matter of Fuhst v Foley, supra; Matter of Cowan v Kern, 41 NY2d 591).
We have examined the remaining contentions raised by the petitioner and find that they are without merit. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.